Citation Nr: 1234463	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1942 to June 1947.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In July 2011, these matters were remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The July 2011 Board remand directed the RO, in pertinent part, to conduct "exhaustive development for complete records of treatment the Veteran received for his lumbar spine and/or back during service at a medical facility on Espiritu Santo . . ."  The Veteran indicated at the June 2011 video conference hearing that he received treatment at Espiritu Santo for three days following his alleged injury in service.  The Board remand noted that his service personnel records show he was stationed at Espiritu Santo, New Hebrides in approximately December 1943.  

In August 2011, the RO asked the National Personnel Records Center (NPRC) to search for (and furnish to VA) clinical records of the Veteran's alleged treatment at a service medical facility at Espiritu Santo, New Hebrides from December 1, 1943 to December 31, 1943.  A review of the record found that there has not yet been a response to this request (or that the facility at Espiritu Santo or wherever records from that facility were retired was contacted directly for such records).  As the action ordered in the previous remand has not been completed, and is necessary for a proper adjudication of the matter, a remand to secure compliance with the previous request is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

The Board notes that extensive additional development sought in the July 2011 remand (in large part for records of private treatment) has either been completed or it has been certified that further attempts to secure the records sought would be futile.  On review of the record (to include the explanation by the Veteran's representative's regarding the state of the Veteran's memory), the Board finds no fault with the RO' s conclusions regarding the additional development that was sought in the previous remand.  However, given the critical nature of the service treatment records, and that there has been no response yet to the RO's request for such official records, the Board finds that a remand for completion of development for service treatment records previously sought is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should arrange for exhaustive development for complete records of the Veteran's alleged treatment at a medical facility on Espiritu Santo in December 1943, to include contacting such facility (if still in existence), as well as any records storage facility where records from that facility would have been retired.  If records of the alleged treatment in service cannot be located, the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e), and the scope of the search (and negative responses) should be so noted in the record.  

2. The RO should arrange for any further development suggested by the results of that sought above (such as a VA examination/nexus opinion), and readjudicate the claims.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

